Citation Nr: 0941562	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  07-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for service 
connection for right tibia and fibula fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1947 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's increased rating claim 
for his service-connected leg disability.  38 C.F.R. § 19.9 
(2009).  Specifically, the record reveals that the most 
recent VA medical examination of the Veteran's right leg 
occurred in October 2006.  Through arguments submitted by the 
Veteran and his representative, the Veteran claims that his 
right leg disability was not accurately described by the 
examiner.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As the current level of disability is at 
issue, a contemporaneous examination of the Veteran's 
service-connected fracture of the right tibia and fibula is 
necessary to accurately assess his disability picture.  The 
Board therefore concludes that a medical examination is 
warranted to ascertain the current severity of this 
disability.  38 C.F.R. § 3.327; see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  

Further, in a March 2009 supplemental statement of the case 
(SSOC), the RO considered the Veteran's VA treatment records 
from the VA Medical Center in Loma Linda from August 2006 to 
March 2009.  Although records through September 2008 were 
associated with the file, records through March 2009 are not 
in the file.  As the Board is on notice that there are 
records that may be applicable to the Veteran's claims, and 
because these records may be of use in deciding the claim, 
these records are relevant and should be associated with the 
claims file.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  On remand, the RO should attempt to 
obtain all outstanding records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall attempt to obtain all 
of the treatment records from the VA 
Medical Center in Loma Linda from 
September 2008 to March 2009.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the current level of severity of 
his disability resulting from service-
connected right tibia and fibula 
fractures.  The claims file must be made 
available for review by the examiner.  The 
examiner should specifically indicate 
whether there is any pain and whether 
there is additional functional impairment 
of the leg caused by any of the following:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; (4) excess motion; or 
(5) incoordination.  Additional limitation 
of motion during flare-ups and following 
repetitive use should also be noted.  If 
feasible, the determinations should be 
portrayed in terms of the degree of 
additional range of motion loss.  

3.  RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

